Citation Nr: 0327032	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Albuquerque, New Mexico.

At his hearing, the veteran maintained that he was 
unemployable due to service-connected PTSD; he referred to 
medical opinions of record.  The RO has not yet developed or 
adjudicated a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability.  This issue will, therefore, be referred to the 
RO for appropriate action.  See Colayong v. West, 12 Vet. 
App. 524 (1999) (schedular rating claims are not inextricably 
intertwined with TDIU claims); see also Norris v. West, 12 
Vet. App. 413 (1999) (if the veteran's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16 and there is 
evidence of service-connected unemployability, the record 
raises a claim for total disability based on individual 
unemployability).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish the claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran's PTSD manifests itself by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms of disturbances of motivation and mood 
and difficulty in establishing and maintaining effective 
social relationships.  

3.  The veteran's PTSD does not manifest itself by symptoms 
of suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; or 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
evaluation for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.3, 4.6, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
September 2001 and March 2002 rating decisions, the Statement 
of the Case, and the Supplemental Statement of the Case, the 
RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The veteran was afforded a 
thorough VA examination in March 2002.  The RO sent a letter 
to the veteran dated in June 2001 that advised him of what 
the responsibilities of the VA and the veteran are in 
developing the record.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In regard to the June 2001 letter, 
the RO directed the veteran to send in any additional 
information or evidence in support of his claim within 60 
days.  The RO stated, "If we don't receive the information 
or evidence within that time, we will decide your claim based 
only on the evidence we have received and any VA examinations 
or medical opinions.  If the information or evidence is 
received within one year from the date of this letter, and we 
decide that you are entitled to VA benefits, we may be able 
to pay you from the date we received the claim."  The Board 
notes that over two years have transpired since the veteran 
received the letter and after the initial 60 days had passed 
from the date of the letter, the veteran continued to send in 
evidence.  Most notably, the veteran sent in an entry from 
his VA inpatient records with his VA Form 9 in March 2002, as 
well as a medical opinion sent in November 2002.  Under the 
circumstances of the letter's advisements, the passage of 
time, and the veteran's own actions, the Board finds the VA 
has complied with the Federal Court's decision in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  
Review of the record does not suggest the existence of any 
outstanding Federal government record or any other records 
that could additionally substantiate the veteran's claim.  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA medical 
records, is sufficient to dispose of this issue on appeal.  
Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGPREC No. 16-92 
(July 24, 1992).

VA outpatient records show the veteran attended bi-weekly 
individual psychotherapy from December 1999 and January 2001.  
The progress notes show GAF (Global Assessment of Functioning 
Scale) was 60 in late December 2000.  

A few days later, a mental status examination in January 2001 
showed a GAF score of 44.  The veteran presented casually 
dressed with adequate hygiene.  Mood was dysthymic and affect 
was consistent with mood.  Thought process was linear and 
coherent; thought content was appropriate.  Insight and 
judgment were fair.  In that month, the PTSD was classified 
as severe.

A few days after the mental status examination in January 
2001, a GAF score of 50 is shown in individual therapy notes.  
The veteran also underwent a mental health assessment in 
January 2001.  He reported symptoms of irritability, 
difficulties with anger and violence, restless sleep, 
nightmares of death, intrusive memories, anhedonia, and 
avoidance.  He denied suicidal or homicidal ideation.  The 
veteran reported being close to his wife and his son who 
lived close by.  He stated he had one good friend and 
described himself as a loner.

In February 2001, the current GAF score was 55.  The veteran 
reported feeling distressed about his inability to 
participate in family activities.  The veteran's mood was 
depressed and anxious; his affect was constricted.  Thought 
content included nightmares and intrusive thoughts without 
any psychotic features.  Thought process was logical.  

Mental status examination from May 2001 indicates the veteran 
presented with non pressured speech, in a slightly anxious 
mood.  His affect was mild to moderately blunted.  Insight 
and judgment were fair.  The remainder of the examination was 
negative.

Individual therapy notes from June 2001 show that the veteran 
reported that he was more active.  He indicated he had gone 
to a family function and was able to stay long enough to eat 
and give his granddaughter a gift.  He denied homicidal and 
suicidal ideation, but stated he sometimes felt irritable or 
down.  His affect was restricted.  He denied visual 
hallucinations, but reported hearing voices no one else 
heard.  His thoughts were linear and associations were tight.  
He reported still having problems with sleeping.  Insight and 
judgment were fair.

Individual therapy notes from August 2001 show the veteran 
denied suicidal and homicidal ideation.  His thoughts had no 
psychotic features.  Mood was dysthymic; mood was constricted 
and congruent.

VA inpatient records show that the veteran participated in a 
VA inpatient PTSD program of approximately 30-days duration 
in September and October 2001.  The veteran presented for 
treatment of suppression of thoughts related to trauma, 
avoidance of trauma-related activities, diminished interest 
in daily activities, feelings of detachment from others, a 
restricted range of affect, and a sense of foreshortened 
future.  He also reported sleep disturbance, irritability, 
hypervigilance, exaggerated startle response, and difficulty 
concentrating.  A progress note in late October indicates 
that the veteran was deemed unemployable due to "severe 
social and industrial impairment associated with PTSD."  
Discharge summary indicates a GAF score of 40 on admission 
and on discharge.

A November 2001 note reflects the veteran was stable after 
his recent discharge.  He denied suicidal and homicidal 
ideation.  He reported that sleep was still a problem, but 
had improved with medication.  Notes from approximately two 
weeks later show the veteran's mood was "good" and his 
affect was pleasant and talkative.  He appeared stable and 
enthusiastic after his discharge.  Notes from December 
indicate that the veteran's mood and affect were unchanged.  
He reported that he was in good relationship with his family.  
Notes from a few days later show that the veteran's mood was 
subdued and his affect was mildly blunted.  His speech was 
non pressured; his insight and judgment were fair.  The 
remainder  of the examination was unremarkable.  Notes from 
approximately ten days later show the veteran's mood was good 
and his affect was pleasant and talkative.  He appeared 
stable and enthusiastic.  He reported that silversmithing was 
his hobby and "spoke at length" about it.  This is how he 
isolates himself.  He stated that he gives many of the 
jewelry pieces he makes to family members, who in turn, sell 
them at their work places.  He indicated that he had a good 
Christmas with the family.

Notes from January 2002 indicate that the veteran's mood was 
good and his affect was pleasant and talkative.  He appeared 
stable.  He reported that he had strained relationships with 
two of his children.  He indicated that he slept 
approximately four to six hours per night.  The notes 
indicate the last GAF score was taken in mid to late December 
2001 and was 55.  Notes approximately one month later 
indicate the veteran was stable.  He reported that he was 
getting five hours of solid sleep.  He denied suicidal and 
homicidal ideation.  Notes from mid-March show the veteran 
was stable and minimally depressed.  His mood was "okay" 
and his affect was depressed and talkative.  He seemed in 
need of interesting meaningful new activities.  The veteran 
reported he was struggling with depression.  Approximately 
two weeks later he reported he had attended a funeral of one 
of his best friends from childhood.  He disclosed that it was 
difficult, but he enjoyed seeing many friends he had not seen 
for some time.  

The veteran underwent a VA PTSD examination in March 2002.  
The veteran reported sleep problems with combat-related 
nightmares two to three times per week.  He claimed that the 
nightmares had worsened.  He complained of flashbacks 
triggered by loud noises and an increased startle response 
that was unchanged.  He reported that his hypervigilance had 
gotten worse.  He indicated worsening depression.  He 
disclosed he cried easily and had suicidal ideation.  He 
denied having hallucinations.  He stated his isolated 
behavior was about the same.  He described himself as a loner 
with one friend and no social life.  He complained of 
worsening anxiety with panic attacks and shaky spells.  He 
reported having memory and concentration problems.  He 
complained of paranoia, and temper and management problems 
with homicidal ideation.  He denied having any guns.  He 
indicated that he had quit drinking, and smoking marijuana 
and regular cigarettes.  He disclosed quitting many of his 
jobs because of his temper, but leaving his last job because 
of back problems.  An average day included silversmithing, 
tours, and yard work.  He reported that he goes off to his 
cabin and stays alone a lot.  

The mental status examination indicated the veteran was 
nicely dressed and groomed.  He was appropriate and 
cooperative for the examination.  Affect was depressed and 
anxious.  Mood was depressed and anxious.  Speech was 
coherent and thought processes were linear.  The content of 
thought revealed no evidence of psychosis and no loosening of 
association.  There was no suicidal, homicidal, or paranoid 
ideation evident.  The veteran was oriented times four.  
Cognitive functions were grossly intact.  Recall and recent 
and remote memory were good.  Insight and judgment were fair 
to good.  GAF was 50, both currently and for the past year.

The veteran appeared minimally depressed and stable at his 
first individual session in April 2002.  He reported in late 
April that he and his wife hoped to spend the next few years 
traveling together should his "SC increase: provide 
sufficient income."  VA individual session notes from late 
April to late July 2002 consistently indicate that the 
veteran appeared stable and "high functioning."  His mood 
tended to be "okay" and his affect was engaged and 
talkative.  Notes indicate the veteran's mood was "tired" 
in mid-May, but he appeared hopeful and stimulated by his 
upcoming vacation.  He stated that he was looking forward to 
going on vacation and spoke of the pleasant relationships he 
enjoys with his wife's family.  Approximately ten days later, 
the veteran reported that he kept busy around the house with 
preparing most of the meals, cleaning, laundry, and yard 
work.  In early June, the veteran's mood was "not good" and 
his affect was stressed, then calmer and talkative.  He 
reported being stressed about a scheduled appeal hearing and 
was disappointed at having to cancel his vacation.  
Approximately ten days later, a mental status examination 
indicated the veteran presented with non pressured speech.  
His mood was relaxed and subdued and his affect was mildly 
blunted.  Thought processes were linear and cognition was 
intact.  He denied audio or visual hallucinations.  He denied 
delusions, suicidal ideation, or homicidal ideation.  Insight 
and judgment were fair.  The veteran was oriented times 
three.  The veteran presented in early July and reported that 
a granddaughter had been visiting for two weeks and kept him 
busy.  His affect was stressed, then calmer and talkative.  
He appeared stressed regarding his appeal hearing.  In late 
July, the veteran seemed well supported and needful of 
interesting, meaningful activities to counteract the stress 
he experiences.  He spoke of his desire to "begin traveling 
with his wife," further stating, "If my SC appeal is 
increased, I want to take my wife to many of the places I got 
to see when I was a truck driver."  The veteran also stated 
that he wanted to relocate because there was nothing to do at 
his current residence.  

The veteran testified at a local hearing in June 2002.  His 
testimony indicates as follows:

The veteran is on medication.  He sleeps from 10:30 or 11:00 
p.m. and gets up about 3:30 or 4:00 a.m.  (Regional Office 
Transcript (T. at p. 4)  He is frequently awakened by 
nightmares and his sleep is very restless.  He does 
silversmithing, woodwork, and yardwork.  (T. at p. 5)  He 
does not attend social events and stays home if he can, 
except for PTSD meetings.  (T. at p.6)  He keeps in touch 
with his daughter by phone and visits his son nearby only 
when invited.  (T. at p. 8)  He might be able to perform a 
job where he is isolated from people, but does not think he 
can do a job that requires that he be around people and 
intermingle.  He has made no attempts at employment since 
discharge from the PTSD inpatient program.  (T. at p. 9)

VA outpatient records from September 2002 indicate that the 
veteran presented, reporting that his medication continues to 
keep him calm and relaxed.  He indicated to the provider that 
his claim for an increase had been turned down because his 
GAF scores were too high to merit an increase from 50 to 70 
percent.  The veteran denied suicidal or homicidal ideation.  
He presented with non pressured speech.  His mood was 
slightly anxious and his affect was mildly blunted.  Thought 
process was linear and cognition was intact.  The veteran 
denied audio and visual hallucinations, and delusions.  He 
was oriented times three.  Insight and judgment were fair.

Two of the veteran's PTSD care providers submitted a letter 
dated in November 2002.  After a thorough discussion of the 
veteran's treatment and military history, the providers 
indicated the veteran relates "chronic, unremitting, 
moderately severe depression" that is manifested by feeling 
of helplessness, hopelessness, lack of interest in all or 
most activities of the day, isolation and avoidance, 
anger/irritability, lack of energy, poor self-esteem and 
chronic insomnia complicated by combat-related nightmares.  
The veteran also relates flashbacks brought on by intrusive 
thoughts that lead to reenactment of previous trauma.  The 
providers stated the veteran remains hypervigilant and 
hyperaroused.  Present symptoms have been exacerbated by the 
September 11th attacks, which has confirmed his feeling of a 
foreshortened future.  The veteran is currently followed at a 
VA medication clinic, where he is prescribed medication for 
depression and insomnia and associated "racing thoughts."  
The veteran participates in a PTSD group at the outpatient 
clinic.

The veteran's providers indicate the veteran shows severe 
social impairment from PTSD, noting the GAF score of 40 when 
he entered the PTSD program in September "2002."  His 
providers referred to the VA staff physician's statement of 
unemployability upon the veteran's discharge from the 
inpatient program.  They opined that contrary to the improved 
GAF scores over the past year, the veteran continued to have 
severe social impairment consistent with unemployability. 

The veteran testified in a travel Board in April 2003.  His 
testimony indicates as follows:

The veteran is on Prozac and Alanzapine medications.  (Travel 
Board Transcript (TB) at p. 5)  He sleeps six or eight hours 
uninterrupted.  He wakes up his wife when he has nightmares 
and gets up to go to another room.  This has hurt their 
relationship.  (TB at p.6)  He isolates himself in a workshop 
on his property.  (TB at p. 7)  He has flashbacks, but his 
big problem is startle response.  He tends to get jobs that 
allow isolation, e.g., truck driver.  (TB at p. 8)  He is 
hypervigilant.  (TB at pp. 9-10)  He has a loaded weapon 
close at hand in his workshop and by both beds.  (TB at pp. 
10)  He hates going to the mall or store because of the large 
number of people there, but his discomfort has never 
escalated into a panic attack.  If he feels anxious, he 
leaves the store immediately.   (TB at pp. 10-11)  He has 
memory problems and needs to write things down.  He will 
forget what he is doing or why he is going somewhere.  (T. at 
p. 12)  He isolates himself for 18 hours per day.  He goes to 
his workshop and listens to relaxation tapes when he is 
upset.  (T. at p. 13)  Intrusive memories are constant.  
"It's hard to erase them thoughts."


II.  Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, VA is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  Where there is a question as to which of two 
evaluations shall be applied, the higher the evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2003).

When the initial rating or evaluation of a disability is 
being appealed, the evidence under consideration is not 
limited to evidence, which only reflects the current severity 
of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where the 
claimant disagrees with an initially assigned disability 
evaluation, it is possible for a claimant to be awarded 
separate percentage evaluations for separate periods based on 
varying degrees of severity during the appeal period.  
Fenderson, 12 Vet. App. at 126.

The veteran contends that his service-connected PTSD warrants 
a schedular evaluation of 70 percent and additional allowance 
for individual unemployability.  (Travel Board Transcript 
(TB) at p. 3).  His service-connected PTSD is currently 
evaluated as 50 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The symptoms listed in Diagnostic Code 9411 
are not intended to constitute an exhaustive list, but rather 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A review of the record indicates that the veteran's PTSD 
manifests itself by occupational and social impairment with 
reduced reliability and productivity due to such symptoms of 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective social relationships.  

Review of the record shows a range of GAF (Global Assessment 
of Functioning scale) scores.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Diagnostic 
Criteria from DSM-IV 32 (4th ed. 1994).  It is clear from the 
record that the GAF scores varied from provider to provider 
and changed over a matter of a few days.  This is evident 
from late December 2000, when the GAF was 60, dipping to 44 a 
few days later, then up to 50 days after that, and further up 
to 55 in early February 2001.  The next GAF score of record 
was 60 in August 2001.  The veteran's GAF score was 40 when 
he entered the inpatient PTSD program in late September 2001 
and when he was discharged approximately one month later.  A 
score of 55 was given in late December 2001 and again in June 
2002.  The VA examiner gave the veteran a GAF score of 50 in 
March 2002.  

With regard to the veteran's lowest GAF score, according to 
the Diagnostic Criteria from DSM-IV, a score between 31 and 
40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  While the Board finds that this indicates serious 
symptoms, it is clear that the degree of severity was 
shortlived, as the veteran's GAF score within a month 
reflected only moderate symptoms.  The same is true with 
respect to the GAF score of 44 in January 2001.  By early 
February, the GAF score indicated moderate symptoms.  Thus, 
with the exception of brief dips in GAF scores, the veteran's 
scores hover around 55.  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks or moderate difficulty in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The Board notes the March 
2002 GAF score of 50.  A GAF of 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  However, the veteran's outpatient 
records repeatedly indicate that the veteran was "stable and 
highly functional" from April through July 2002.  
Accordingly, the Board concludes that any serious 
symptomatology was brief, and did not reflect the overall 
level of disability.

The veteran does not meet the criteria for a 70 percent 
evaluation because competent evidence shows that he did not 
have occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  His PTSD did not manifest symptoms of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; or inability to establish and 
maintain effective relationships.  Records are negative for 
suicidal ideation and obsessional rituals; on one occasion in 
March 2002, the veteran made a report of suicidal feelings, 
but the examiner later found no such ideation evident during 
the mental status examination.  The veteran's speech was 
consistently found to be linear, coherent, or logical.  The 
veteran denied panic attacks; rather, his testimony indicates 
that he would leave a place when he first felt anxiety.  His 
dress and hygiene were consistently determined to be 
appropriate or good.  All of these documented symptoms, or 
lack thereof, support the current rating.  

Outpatient records show that the veteran has described his 
relationship with his family as "good."  In this regard, 
notes show over the last few years,  the veteran reports a 
number of occasions where he enjoyed interacting with or 
caring for his young grandchildren.  He also indicates an 
ongoing positive relationship with his son, who lives nearby, 
and his daughter.  His relationship with his daughter is 
limited by geography, e.g., he talks to his daughter by phone 
regularly instead of seeing her in person.  The veteran also 
mentioned there were some things in the past he needed to 
atone for, but he hoped he could work those things out.  He 
also described the relationship with his wife as good, and 
indicated how he looked forward to traveling with her in the 
next few years to show her places he had been as a truck 
driver.  The veteran also spoke positively about his 
relationship to his wife's family.  Overall, he shows the 
ability to well maintain his family relationships.  The 
veteran indicated he had only one good friend, but also 
reported he enjoyed seeing friends from his childhood at one 
occasion.  While, this indicates difficulty in establishing 
and maintaining social relationships, it does not demonstrate 
an inability to do so.  Thus, the veteran's symptomatology 
more closely approximates the criteria for a 50 percent 
evaluation.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In  Fenderson, the Court held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected PTSD during 
the appeal period that would sustain a higher rating for any 
time frame.  Accordingly, the Board does not find evidence 
that the veteran's disability evaluation should be increased 
for any separate period based on the facts found during the 
appeal period.

The Board observes that two of the veteran's treatment 
providers at the PTSD/Trauma Clinic co-signed an opinion, 
concluding that, although the veteran's GAF (Global 
Assessment of Functioning scale) scores had improved, the 
veteran continued to have severe social impairment consistent 
with his unemployability.  The Court has held that to comply 
with the statutory requirements of 38 U.S.C. § 7104(d) to 
provide "reasons or bases" for its decisions, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown , 7 Vet. App. 36 (1994).   
In reference to the descriptive "severe" in the provider's 
opinion, the Board finds this not to be sufficiently 
probative, as it otherwise contradicts the author's own 
contemporaneously recorded opinions in treatment records and 
other records as well the document actual symptomatology.  In 
this regard, the Board notes that it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   However, 
the Board does not substitute its own judgment in this case, 
but it relies on the earlier judgments of the opiner.  As 
noted earlier, GAF scores  reflect the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  GAF  or Axis V "is 
for reporting the clinician's judgment of the individual's 
overall level of functioning."  Diagnostic Criteria from 
DSM-IV 32 (4th ed. 1994).  It is incredulous that opinions as 
to GAF made during the course of treatment do not reflect the 
veteran's true level of functioning, but an opinion solicited 
and issued for the sole purpose of obtaining an increase of 
benefits does.  This is what the opiner encourages the reader 
to do.  In this instance, the Board finds the 
contemporaneously recorded, unsolicited opinion made for 
treatment purposes more probative.  

The preponderance of the evidence is against the veteran's 
claim for an initial schedular evaluation in excess of 50 
percent for PTSD.  In this circumstance, reasonable doubt is 
not for application.


ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

